MEMORANDUM **
California state prisoner Derrick Lee Billups appeals pro se from the district court’s dismissal of his 42 U.S.C. § 1988 action alleging defendants acted with deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We reverse and remand.
Billups adequately alleged that involved prison officials acted with “deliberate indifference to [his] serious medical needs.” See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir.2006) (citing Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976)). Billups’ amended complaint alleges that the failure to surgically treat his back condition resulted in the unnecessary infliction of additional back pain, and that defendants purposefully failed to respond to physicians’ recommendations that Billups consult with a neurosurgeon. Moreover, Billups alleges that his neurosurgery appointment was cancelled in part because of scheduling convenience.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.